Title: To James Madison from Valentin de Foronda, 18 January 1809
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. Enero 18 de 1809

Tengo la honra de hacer presente à V.S. que el Consul de S. M. C. Fernando 7o. en Charleston me participa que ha llegado á dicho Puerto la Goleta Corsaria Francesa nombrada Superior su Capitan Brevar con 4 Cañones y 85 hombres procedente de Sto. Domingo y que conduce segun los informes que le han dado, y qe. pertenecen a un Español
Añil Marca.  S No. 1 à 14  222 ZurrasB. No. 1 à 14  14. YdemB. No. 15 à 20.  6 barrilesEstos Generos probablemente se pretenden vender: pues han afianzado en la Aduana los derechos correspondientes: Asi espero que su Exca. el Sr. Presidente prohiva su venta; pues no pertenecen à los Franceses hasta que recayga una condena de la licitud de su Captura, lo que no se ha verificado aun.
Por el tratado de Francia con estos Estados no se pueden vender en él las presas que les hagan las Naciones Veligerentes: luego la equidad, sino es la justicia extricta parece exige que si esta Nacion no permite à los Españoles vender aqui las presas francesas: este pais conservando la balance de la razon no permitirá á los Franceses vender las Españolas.
Tengo entendido que su Exca. el Sr. Presidente mandó respecto à la fragata British Queen que vendieron los Captores Franceses, que no se reconociese Por el Adminstrador de la Aduana de Charleston semejante venta y que se hiciera salir la Fragata en los mismos terminos en que habia entrado en dicho puerto.
Atendido pues estas razones espero que tendrá abien su Exca. el Sr. Presidente dar igual orden en el caso actual.  Ofrezco á V.S. todos mis respetos y consideraciones pidiendo à Dios le gue. ms. As.  B. L. M de VS su mas atento servidor

Valentín de Foronda

